Title: From Thomas Jefferson to James Brown, 27 September 1791
From: Jefferson, Thomas
To: Brown, James



Dear Sir
Monticello Sep. 27. 1791.

I was in hopes, when you were in this neighborhood, I should have had the pleasure of seeing you. Besides the gratification as a friend, I was anxious to settle our account. I gave to Mr. Donald the only list of the tobacco sold him which I possessed, and tho I had left directions to procure me another from the Lynchburg warehouse, it has not yet been done. From a general recollection of the amount, as well as a general idea of the monies and goods furnished, I know I had an expectation when I left Virginia in Octob. 1790. that the balance was sensibly in my favor. But I have so constantly experienced deception in my own favor in those general ideas that I confide little in them. I will thank you to furnish me the account.—I must beg the favor of you to send me by Mr. Randolph a small memorandum of muslin, dimity and shoes he has for my younger daughter who is going to Philadelphia with me: and 40. or 50. dollars cash for my travelling expences back, for a collection here has entirely failed on which I had counted for getting back. If you are in my debt, these furnitures will be in payment: if I am in yours, they shall be returned to you by a post banknote the day after my arrival in Philadelphia, and the balance on your books shall be paid of wheat now on hand. It will be equal to me to send you an order on the bank of Philadelphia for the amount of the muslin &c and money desired by Mr. Randolph as soon as the amount is known to me, as also whether it will be a payment or an advance: but I suppose I shall be at Philadelphia myself before any order I can send you after Mr. Randolph’s return can go to Philadelphia by the way of Richmond. I am with great esteem Dr. Sir your most obedt. humble servt.,

Th: Jefferson

